      8:20-cr-00119-LSC-SMB Doc # 1 Filed: 06/17/20 Page 1 of 2 - Page ID # 1

                                                                                          FILED
                                                                                   U.S. DISTRICT COURT
                                                                                  DISTRICT OF NES!~ASKA
                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA                        2020 JUN 17 PH       ~!   03
UNITED STAIBS OF AMERICA,                                                         OFFICE OF THE CLER!(
                        Plaintiff,
                                                                        . 8:20CR\1Cf
         vs.
                                                                    INDICTivIBNT
                                                                   18 U.S.C. § 875(c)
NOLAN LEE AL-JADDOU,

                       Defendant.


         The Grand Jury charges that

                                             COUNT!

         On or about the 25th day of March, 2020, in the District of Nebraska and elsewhere, the

defendant, NOLAN LEE AL-JADDOU, knowingly and willfully did transmit in interstate

commerce from the State of Iowa to the State of Nebraska, a communication, to wit: a cellular

telephone call to Victim 1, whose identity is known to the Grand Jury, and the communication

contained a threat to injure others, specifically that, "I'm going to show up to your mosque and

kill everyone with an AK.-47 assault rifle" and "I'm going to kill and decapitate you all," and "I'm

gonna blow all your f------ heads off with an AK.-47 assault rifle, and you're not going to be able

to avoid it.''

        In violation of Title 18, United States Code, Section 875(c).


                                                     A TRUE BILL.




                                                     FOREPERSOJ




                                                 l
     8:20-cr-00119-LSC-SMB Doc # 1 Filed: 06/17/20 Page 2 of 2 - Page ID # 2




       The United States of America requests that trial of this case be held in Omaha, Nebraska,
pursuant to the rules of this Court.



                                                L          OODS, TX #24092092
                                                         U.S. Attorney




                                               2
